MEMORANDUM **
Upon review of the record, the opening brief and appellant’s response to this court’s order to show cause, we conclude that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per cu-riam) (stating standard).
*120Accordingly, we summarily affirm the district court’s judgment.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.